Petitioner Kallie May Halley filed in this court a petition for writ of habeas corpus on the 28th day of August 1943, alleging that she was unlawfully restrained of her liberty by L. J. Hilbert, chief of police of the city of Oklahoma City, Okla., Walter Acord, captain of the vice bureau, and Lula Caldwell, matron of the clinic, all of Oklahoma City, Okla. A writ to show cause was issued by this court, and a hearing thereon was set for the 1st day of September, 1943, at 10 a.m. before this court. *Page 281 
On the 31st day of August, 1943, a response to the petition for writ of habeas corpus was filed by the respondents, as follows:
"Comes now the respondents, L. F. Hilbert, Walter Acord and Lula Caldwell, and for their response to the application for writ of habeas corpus, herein confess the issuance of said writ of habeas corpus."
The writ of habeas corpus is therefore granted, and the respondents are ordered to discharge the petitioner, and the bail bond ordered in this case is exonerated, and the sureties released.